Citation Nr: 1618290	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-11 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether the adjustment of nonservice-connected pension benefits was proper.    


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel












INTRODUCTION

The Veteran served on active duty, to include from June 1948 to June 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 determination by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's amended April 2014 VA Form 9, he requested to appear before a Veterans Law Judge in Washington D.C.  A hearing in Washington D.C. was scheduled for February 2016.  The Veteran submitted a timely request to postpone the hearing due to health issues.  The hearing was then rescheduled for April 2016.  However, in March 2016, the Veteran timely requested a videoconference hearing due to his health.  Upon remand, the AOJ should schedule the Veteran for a videoconference hearing at a local RO in accordance with applicable procedures.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Member of the Board at a local RO in accordance with applicable procedures.  The Veteran must be notified of the time and place to report for the hearing.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




